 IRON WORKERSLOCAL 433 (FRYE CO)International Association of Bridge,Structural andOrnamental Iron Workers,Local No.433andDavid Frye Companies,Inc.and CarpentersLocal 42L, UnitedBrotherhood of Carpentersand Joiners of America,AFL-CIO. Case 21-CD-559July 29, 1988DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN STEPHENSAND MEMBERSJOHANSEN AND CRACRAFTThe charge in this Section 10(k) proceeding wasfiledApril 1, 1988, by David Frye Companies, Inc.(David Frye Companies or the Employer),allegingthat the Respondent,InternationalAssociation ofBridge,Structural and OrnamentalIronWorkers,Local No. 433 (Iron Workers Local 433) violatedSection 8(b)(4)(D) of the National Labor RelationsAct by engaging in proscribed activity with anobject of forcing the Employer toassign certainwork to employees it represents rather than to em-ployees represented by Carpenters Local 42L,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO (Carpenters Local 42L). Thehearingwas held April 21, 1988, beforeHearingOfficerMartha Z. Villanueva.' The Employer andCarpenters Local 42L waived their right to filebriefs.The National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I.JURISDICTIONThe Employer, David Frye Companies,Inc., aCalifornia corporation,engages incommercial plas-tering and drywall installation in the building andconstruction industry,with its offices located inBakersfield,California.During the past 12-monthperiod, David Frye Companies, Inc. purchased andreceived goods valued in excess of $100,000 direct-ly from suppliers located outside the State of Cali-fornia.The parties stipulate, and we find, that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatIronWorkers Local 433 and Carpenters Local 42Lare labor organizations within the meaning of Sec-tion 2(5) of the Act.'Although served with notice of the10(k) hearing,IronWorkersLocal 433 wasnot present at the hearingH. THE DISPUTE237A. Background and Facts of DisputeDavid Frye, the president of the Employer, testi-fied that the Employer is signatory to a contractwith General Contractor H. Phelps at a jobsite lo-cated in Riverside, California, which began in Jan-uary 1988. Pursuant to the contract, the Employerwas to furnish and install exterior prefabricatedDryvit panels, fireproofing, interior light gaugemetal framing, and drywall. By a letter dated Feb-ruary 24, 1988, the Employer assigned theinstalla-tion of Dryvit panels, which includes the rigging,lining, leveling, welding, placing, and any other in-cidentalwork, to employees represented by Car-penters Local 42L.Sometime in January or February 1988, Frye re-ceived a phone call from Dan Prentiss, the laborrepresentative for IronWorkers Local 433, whotoldFrye that employees represented by IronWorkers Local 433 should be hired to set thepanels and attach the angle clips; otherwise, therewas "the possibility" the job would be picketed.Frye replied that he had no intention of hiring IronWorkers-represented employees as the Employerwas already signatory to the Carpenters agreement,and the Employer had used Carpenters-representedemployees in the past and was satisfied with theirwork.A few days after this conversation, Frye metwith H. Phelps' job superintendent who told Fryethat Prentiss had informed him that if H. Phelpsdid not hire Iron Workers Local 433-representedemployees at the Riverside jobsite, Iron WorkersLocal 433 would picket the job. According toFrye,H. Phelps was preparing for the expensiveoperation of pouring concrete at this time, andPhelps was concerned about a picket line shuttingdown the jobsite. For this reason, Frye agreed toallow Phelps to hire one employee represented byIronWorkers Local 433 to do welding alongsidethe employees represented by Carpenters Local42L. The employee represented by Iron WorkersLocal 433 was hired in late February or earlyMarch 1988.About March 28, 1988, Phelps laid off the em-ployee represented by Iron Workers Local 433 for2 days because there was not enough welding workavailable, and no welding work was being per-formed on one day due to windy weather. OnMarch 30, 1988, this employee was recalled towork. On the same day, Prentiss appeared at thejobsite and complained that the employee repre-sented by Iron Workers Local 433 was not per-forming 100 percent of all the welding on the clipsand also that the employee had lost 2 days of work290 NLRB No. 33 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdue to the layoff. Frye replied that he had onlyagreed to allow one Iron Workers-represented em-ployee to work with the crew, but if more thanone welder was needed, the Carpenters-representedemployees that were certified heavy gauge welderswould also perform the welding work in order tokeep up with the schedule set forth by the generalcontractor.On March 31, 1988, Iron Workers Local 433 setup a picket line at the Riverside jobsite and, as aresult, no work was performed at the jobsite. IronWorkers Local 433 stopped the picketing whenFrye, Phelps, and Carpenters Local 42L agreed tohave a meeting that day. According to Frye, Pren-tissstated at the meeting that if Iron WorkersLocal 433 came to the Riverside jobsite and ob-served that the Iron Workers-represented employ-eeswere not doing 100 percent of the welding,picketing would resume. The parties failed to reachan agreement at this meeting.B.Work in DisputeThe disputed work involves the attachment,through welding, of steel angles to the steel sub-frames of buildings for use in the alignment and at-tachment of Dryvit panels on the exterior of build-ings at a jobsite located at 9997 County FarmRoad2 in Riverside, California.C. Contentions of the PartiesThe Employer contends that the work in disputeshould be awarded to employees represented byCarpenters Local 42L based on the fact that it hasa collective-bargaining agreement with the Carpen-ters, employer preference, past practice, area andindustry practice, relative skill, and economy andefficiency of operation.Carpenters Local 42L contends that the work indispute should be awarded to the Carpenters-repre-sented employees based on the fact that it has acollective-bargaining agreement with the Employ-er,past practice, area and industry practice, rela-tive skill, and economy and efficiency of operation.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed on amethod for the voluntary adjustment of the dis-pute.2The jobsite is referred to as 9997 County Farm Road in the hearingtranscript and as 9998 County Farm Road in the February 24, 1988 letterfrom the Employerassigning thedisputed work to employees representedby Carpenters Local 42LAs indicated above, sometime in January or Feb-ruary 1988, the labor representative for Iron Work-ersLocal 433 told the Employer that there was"the possibility" that the Riverside job would bepicketed if the Employer did not use Iron Work-ers-represented employees to perform the disputedwork. On March 31, 1988, Iron Workers Local 433set up a picket line at the Riverside jobsite. Fur-thermore, the Employer and Carpenters Local 42Lstipulated at the hearing that they had been unableto agree on a method for the voluntary adjustmentof the work in dispute.We find reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred and thatthere exists no agreed method for voluntary adjust-ment of the dispute within the meaning of Section10(k) of the Act. Accordingly, we find that the dis-pute is properly before the Board for determina-tion.E.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1.Certification and collective-bargainingagreementsThere was no evidence presented that eitherUnion has been certified by the Board as the col-lective-bargaining representative of any of the em-ployees involved. Accordingly, this factor is nothelpful in determining the dispute.IronWorkers Local 433 and David Frye Com-panies have no collective-bargaining agreement.David Frye Companies is signatory to a masterlabor agreement between United General Contrac-tors, Inc. and United Brotherhood of Carpentersand Joiners of America. By virtue of the Employ-er's being signatory to this agreement, the Employ-er is also signatory to the Drywall/Lathing MasterAgreement between California State Council of theUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO and California Drywall Con-tractorsAssociationwhen it performs lathing ordrywall work. Both agreements cover the disputedwork. Accordingly, we find that this factor favors IRON WORKERSLOCAL 433 (FRYE CO.)239an assignmentof the work to employees represent-ed by Carpenters Local 42L.2.Company preference and past practiceDavid Frye, president of the Employer, testifiedthatDavid Frye Companies prefers to assign thedisputedwork to employees represented by Car-pentersLocal 42L. David Frye Companies hashired employees represented by the CarpentersUnion in the past to perform similar work at ShellPlaza,California Corporate Towers, and the SanJoaquinMedical Office Building. The Employerhas never previously used employees representedby Iron Workers Local 433 to perform such work.These factors favor an assignment of the work inLocal 42L.3.Area and industry practiceDavid Frye testified that other companies in theSouthernCalifornia area, such as E. F. BradyCompany, Pierce Enterprises,The RutherfordCompany,GeorgeRaymondDesign Cast West, have utilized employees repre-sented by the Carpenters Union to perform worksimilar to the disputed work. Frye also testifiedthat the practice in the industry is to use Carpen-ters-represented employees to perform such work.Accordingly, these factors favor an assignment ofthe work in dispute to employees represented byCarpenters Local 42L.4.Relative skillsDavid Frye testified that the skill required of theemployees to perform the disputed work entailswelding, heavy gauge welding, experience in finealignmentwithin an eighth of an inch ofsegmentsof 10 feet, a basic concept of how theclip is at-tached and positioned,and readingblueprints andpositioningangles in accordance 'with blueprints.According to Frye, the employees represented byCarpenters Local 42L possess such skills and havebeen trained to work within smaller tolerances thanIronWorkers-represented employees. There is norecord evidenceindicatingthat employees repre-sentedby Iron Workers Local 433 possess skillscomparable to those of Carpenters-represented em-ployees. Accordingly, we find this factor favors anassignmentof the disputed work to employees rep-resented by Carpenters Local 42L.5.Economy and efficiency of operationBoth David Frye and Uri David Laub,a busi-ness representative of Carpenters Local 42L, testi-fiedthatCarpenters-represented employees aremore versatile than Iron Workers-represented em-ployees as the former are able to perform differenttasks on the jobsite, whereas the latter are limitedtowelding. Based on the above,-we find that thefactorof economy and efficiency of operationfavors an award to employees represented by Car-penters Local 42L.3ConclusionsAfter considering all the relevant factors, weconclude that employees represented by CarpentersLocal 42L are entitled to perform the work in dis-pute.We reach this conclusion relying on collec-tive-bargaining agreements, employer preferenceand past practice, area and industry practice, rela-tive skills, and economy and efficiency of oper-ation.In makingthis determination, we are award-ing the work to employees represented-by Carpen-ters Local 42L, not to that Union or its members.The determination is limited to the controversythat gave rise to this proceeding.4DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.-1.Employees of David t Frye Companies, Inc.,representedbyCarpentersLocal 42L, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, are entitled to perform the work of theattachment, through welding, of steel angles to thesteelsubframes of buildings for use in the align-ment and attachment of Dryvit panels on the exte-riorof buildings at the jobsite located at 9997County Farm Road, Riverside, California.2. International Association of Bridge, Structuraland OrnamentalIronWorkers, Local No. 433 isnot entitled, bymeans proscribed by Section8(b)(4)(D) of the Act, to force David Frye Compa-nies,Inc. to assign the disputed work to employeesrepresented by it.3.Within 10 days of this date, Iron WorkersLocal 433 shall notify theRegionalDirector forRegion 21 in writing whether it will refrain fromforcingDavid Frye -Companies, Inc., by meansproscribed by Section 8(b)(4)(D),to assignthe dis-puted workin a mannerinconsistent with this de-termination.3Although the Employer and Carpenters Local 42L arguedthat usingCarpenters-represented employees was less costly, we do not considerwage differentials in reaching our decision SeePainters Local 91 (FrankM Burson),265 NLRB 1685, 1687 (1982),CincinnatiMailers (S Rosen-thal &Co), 265 NLRB 1052, 1055 fn 10 (1982)4 At the hearing, the counsel for Carpenters Local 42L asked that theBoard issue a broad award We find that a broad award is not justified bythe proffered evidence SeeBricklayers Local I (Lembke Construction),194 NLRB 649, 654 (1971)